Citation Nr: 1300887	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  07-25 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran served on active duty from November 1983 to May 1989. 

This appeal initially came before the Board of Veterans' Appeals (Board) from October 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In September 2011, the Board Remanded the appeal.

In March 2011, the Veteran appeared and testified at a Travel Board hearing at the Waco RO.  The transcript is of record.  The Veterans Law Judge (VLJ) who conducted this hearing is no longer employed by the Board.  Under 38 C.F.R. § 20.707 (2012), the VLJ who conducts a hearing shall participate in making the final determination of the claim.  Therefore, in September 2012, the Board issued a letter which offered the Veteran the opportunity to testify at another hearing before the Board.  In September 2012, the Veteran responded, and declined the opportunity to testify at another Board hearing.  Appellate review may proceed.  

The appeal is REMANDED to the Department of Veterans Affairs RO.  VA will notify the appellant if further action is required.


REMAND

In its September 2011 Remand, the Board directed the RO to obtain medical opinion that addressed direct service connection for bilateral knee degenerative joint disease or secondary to or aggravated by service-connected bilateral pes planus.  38 C.F.R. § 3.310(b) (2012); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Unfortunately, the VA examination obtained on Remand did not address whether the Veteran's bilateral knee degenerative joint disease is aggravated by his service-connected bilateral pes planus.  This must be addressed.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the Veteran an opportunity to identify any relevant private (non-VA) treatment reports not yet associated with the claims file and an opportunity to submit additional private medical opinion(s).  In this regard, the Board notes that no private treatment records were obtained during the course of the 2011 Remand, other than a medical opinion. 

2.  Obtain current VA medical records from January 2012 to the present.  In this regard, the Board notes that VA treatment records through February 2011, printed in March 2011, are associated with the claims file.  No records thereafter are associated with the claims file or the electronic (virtual) filel.

3.  The Veteran should be afforded a VA medical examination for the purpose of obtaining further medical opinion regarding current bilateral knee disorder(s).  If the examiner who conducted the January 2012 VA examination is available, that examiner should be asked to provide an addendum to the examination report.  The claims folder must be made available to the examiner for review in connection with the examination.  

	The examiner should be advised of the following:
	Aggravation is defined for purposes of veterans' benefits as a worsening of the underlying condition; a temporary flare-up of symptoms, alone, does not constitute aggravation.

	The examiner should be asked to address the following:
	Is it at least as likely as not that any bilateral knee disorder(s) identified on examination is/are aggravated by the Veteran's service-connected bilateral pes planus?

If the examiner finds that the Veteran has a right, left, or bilateral knee disorder which has been aggravated by service-connected bilateral pes planus, the examiner should render an opinion as to the extent of the aggravation and provide a baseline level of severity prior to the aggravation.  

4.  After conducting any additional development deemed necessary, the RO should readjudicate the appeal, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

